Citation Nr: 9901042	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-48 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) rating for hearing 
loss of the left ear.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from dates August 1952 to 
August 1955.

This appeal arises from an October 1995 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) granted entitlement to service connection for hearing 
loss of the left ear and assigned a noncompensable 
evaluation.


CONTENTION OF APPELLANT ON APPEAL

The veteran disagrees with the assigned noncompensable 
evaluation.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence is against her 
claim of entitlement to an increased (compensable) rating for 
left ear hearing loss.


FINDING OF FACT

Average puretone threshold levels of 58 in the left ear, with 
speech recognition of 58.  Findings establish level VII 
hearing on the left.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.85, Tables VI and VII, 
Diagnostic Code 6100 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veterans 
claim for an increased evaluation under consideration are 
plausible and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The VA, therefore, has a duty to assist the 
veteran in the development of facts pertinent to her claim.  
38 U.S.C.A. § 5107(a).  After reviewing the evidence of 
record, the Board is satisfied that all relevant evidence has 
been obtained with respect to this claim and that all 
relevant facts have been developed.  The Board concludes 
that, as required by the applicable statute, the duty to 
assist has been fulfilled.  Id.

The veteran maintains that she is entitled to a compensable 
evaluation for hearing loss.

In October 1995, service connection for hearing loss of the 
left ear was granted and evaluated as zero percent disabling.  
In the decision-making, the RO considered the veterans 
service medical records which showed decreased hearing loss 
of the left ear while in service.  

Thereafter, the veteran submitted a January 1996 audiogram 
report from the Medical Center at the University of 
California at San Francisco which shows evidence of mild to 
moderate sensorineural hearing loss.

On VA examination in July 1998, the veteran complained of 
difficulty with hearing the telephone, television, and 
deciphering words.  Findings showed that puretone thresholds 
were 50, 60, 60, and 60 for the frequencies of 1000, 2000, 
3000, and 4000 Hertz, respectively, in the left ear.  The 
puretone average was 58 and speech recognition was 
58 percent.  The assessment was bilateral mild to severe 
sensorineural hearing loss with only fair (left ear) to poor 
(right ear) word recognition.

Disability evaluations are determined by the application of 
the VAs Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment of earning capacity.  
Different diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  The United States 
Court of Veterans Appeals (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

With regard to the veterans claim of increased compensation 
for hearing loss, it is noted that evaluations of defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average threshold level as measured by pure tone and 
audiometry tests.  38 C.F.R. § 4.85, Table VI, and Diagnostic 
Code 6100.  To evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes auditory 
acuity levels from I to XI.  Id.  As described by the Court, 
the assignment of disability ratings in hearing cases is 
derived by a mechanical application of the rating schedule to 
the numeric designation assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

It is also noted that the negative pathological findings 
associated with the right ear are acknowledged.  However, in 
spite of the foregoing, VA precedent mandates that for 
evaluative purposes if a claimant has service-connected 
hearing loss in one ear and nonservice-connected hearing loss 
in the other ear, the hearing in the ear having nonservice-
connected loss should be considered normal for purposes of 
computing the service-connected disability rating, unless the 
claimant is totally deaf in both ears.  VAOPGCPREC 32-97, 
August 29, 1997.  Here, there is no evidence of record that 
suggests that the veteran is totally deaf.  

In this case, the clinical data establishes that the 
veterans hearing loss does not warrant a compensable 
evaluation.  Hearing loss is noncompensable where the pure 
tone threshold average in one ear is 58 decibels, with speech 
recognition ability of 58 percent correct, (level VII), and 
in the other ear, the pure tone threshold average is presumed 
normal (level I).  38 C.F.R. § 4.85, Diagnostic Code 6100.  
Where audiological testing revealed level VII hearing in the 
left ear and level I hearing of the nonservice-connected ear 
(right ear) is presumed, a noncompensable evaluation for 
hearing loss is appropriate.  Since the veterans hearing 
loss is not at the levels for a higher rating, her claim must 
be denied.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.85, Diagnostic Code 6100. 

It is noted that the various percentage ratings (including a 
noncompensable evaluation) provided for defective hearing 
encompass a range of hearing loss.  Thus, even though the 
veterans hearing may have decreased, in that she experiences 
increased difficulty with hearing the television, telephone, 
and deciphering words, it still is within the range that does 
not warrant an increased (compensable) rating in excess of 
zero percent under the pertinent criteria.  See Lendenmann, 
3 Vet. App. 345; 38 C.F.R. § 4.85, Diagnostic Code 6100.  
Based on the applicable schedular criteria, the Board must 
conclude that the current evaluation is appropriate.  See 
generally 38 U.S.C.A. § 7104(c) (West 1991).

The Board further notes that other pertinent provisions of 
38 C.F.R. Parts 3 and 4, and 38 C.F.R. § 3.321(b)(1) (1997) 
have been considered.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The evidence of record does not show that 
the veterans hearing loss presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of a compensable evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Evidence of an exceptional disability 
picture, such as that manifested by frequent hospitalization, 
is not demonstrated.  An increased rating on an 
extraschedular basis, therefore, is not warranted.  In 
accordance with applicable schedular criteria, therefore, the 
Board concludes that the noncompensable evaluation in effect 
for the veterans hearing loss is appropriate.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.85, Tables VI, VII.


ORDER

Entitlement to an increased (compensable) evaluation for 
hearing loss of the left ear is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
